Case: 21-1727   Document: 18     Page: 1    Filed: 12/09/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                TIMOTHY A. GARLAND,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-1727
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-4525, Judge Joseph L. Toth.
                 ______________________

                Decided: December 9, 2021
                 ______________________

    TIMOTHY A. GARLAND, McDonough, GA, pro se.

     DANIEL HOFFMAN, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., LOREN MISHA
 PREHEIM; AMANDA BLACKMON, Y. KEN LEE, Office of Gen-
 eral Counsel, United States Department of Veterans Af-
 fairs, Washington, DC.
                  ______________________
Case: 21-1727     Document: 18     Page: 2    Filed: 12/09/2021




 2                                    GARLAND   v. MCDONOUGH




     Before LOURIE, CLEVENGER, and PROST, Circuit Judges.
 PER CURIAM.
      Timothy A. Garland appeals the decision of the U.S.
 Court of Appeals for Veterans Claims (“Veterans Court”)
 affirming the Board of Veterans’ Appeals’ (“Board”) denial
 of his claim for a disability rating greater than 20% for ser-
 vice-connected low-back disability. See Garland v. Wilkie,
 No. 19-4525, 2020 WL 6324737 (Vet. App. Oct. 29, 2020).
 For the reasons below, we dismiss for lack of jurisdiction.
                        BACKGROUND
      Mr. Garland is a veteran who served in the U.S. Army
 from 1980 until 1983, when he was medically discharged
 for persistent low-back pain. At that time, the Department
 of Veterans Affairs (“VA”) granted service connection for
 low-back disability (specifically, degenerative arthritis of
 the spine) and assigned a 10% rating. S.A. 1. 1
     In July 2010, Mr. Garland filed a claim for entitlement
 to an increased rating for his low-back disability. In
 June 2011, following a VA examination, the relevant VA
 regional office (“RO”) denied Mr. Garland’s claim and
 maintained the 10% rating. S.A. 2, 6, 8. Mr. Garland ap-
 pealed the RO’s decision to the Board and, in Septem-
 ber 2016, testified before the Board, contending (through
 counsel) that he was entitled to a higher rating for his low-
 back disability because he has rhabdomyolysis, a condition
 affecting muscle tissue and often causing kidney damage.
 See S.A. 2, 22–23. In November 2017, the Board acknowl-
 edged Mr. Garland’s “assert[ion] that he should be service
 connected for rhabdomyolysis” but referred that issue “to
 the RO for any appropriate development.” S.A. 15. In that



       1“S.A.” refers to the supplemental appendix filed
 with the government’s brief.
Case: 21-1727    Document: 18      Page: 3    Filed: 12/09/2021




 GARLAND   v. MCDONOUGH                                     3



 same November 2017 decision, the Board separately re-
 manded Mr. Garland’s claim for entitlement to a rating
 greater than 10% for his low-back disability to the RO for
 additional development and action. S.A. 15–17.
      In March 2019, after further evidentiary development
 and adjudication by the RO, and “[b]ased on the evidence
 of record,” the Board granted Mr. Garland “a 20 percent
 rating, but no higher, for the entire appeal period” for his
 low-back disability, i.e., his “service-connected degenera-
 tive joint disease of the lumbar spine.” S.A. 5–6, 8; see
 S.A. 6–11. Mr. Garland then appealed to the Veterans
 Court on the basis that the Board (in its March 2019 deci-
 sion) improperly failed to address his contentions regard-
 ing rhabdomyolysis. See S.A. 1. The Veterans Court
 affirmed the Board’s decision, concluding that Mr. Garland
 failed to “demonstrate[] that these [rhabdomyolysis] issues
 were before the Board” and that therefore the Board wasn’t
 required to discuss them. Garland, 2020 WL 6324737,
 at *1. The court explained that the Board “is unable to act
 on a ‘matter’ absent an appealable, binding RO decision
 that is adverse to the claimant,” id. at *2 (cleaned up), and
 determined that here there was no such RO decision as to
 rhabdomyolysis because Mr. Garland’s “new and separate
 claim for service connection for rhabdomyolysis . . . had yet
 to be decided by firstline adjudicators,” see id. Mr. Garland
 now appeals the Veterans Court’s decision.
                          DISCUSSION
     We have limited jurisdiction to review decisions of the
 Veterans Court. Under 38 U.S.C. § 7292(d)(2), except to
 the extent that an appeal presents a constitutional issue,
 we may not “review (A) a challenge to a factual determina-
 tion, or (B) a challenge to a law or regulation as applied to
 the facts of a particular case.” We have jurisdiction, how-
 ever, to “decide all relevant questions of law.” Id.
 § 7292(d)(1). We conclude that we lack jurisdiction to re-
 view any of the issues Mr. Garland raises.
Case: 21-1727    Document: 18      Page: 4    Filed: 12/09/2021




 4                                    GARLAND   v. MCDONOUGH



     First, Mr. Garland argues that the Board “fail[ed] to
 address whether a higher rating was warranted for a lower
 back disability based on extra-schedular consideration of
 [his] rhabdomyolysis symptomatology.” Appellant’s Br. 2.
 But the Veterans Court determined that the issue of rhab-
 domyolysis was not properly before the Board because
 Mr. Garland’s request for service connection for rhabdomy-
 olysis was a new claim that needed to be addressed by the
 RO in the first instance. Garland, 2020 WL 6324737, at *2.
 In other words, the Veterans Court found that “the issue of
 service connection for rhabdomyolysis” “was distinct from
 the low back claim.” Id. This “interpretation of the con-
 tents of a claim for benefits” is a factual issue over which
 we lack jurisdiction. 2 Ellington v. Peake, 541 F.3d 1364,
 1371–72 (Fed. Cir. 2008).
     Second, Mr. Garland appears to challenge the Veterans
 Court’s determination that the Board’s failure to consider
 his kidney condition was harmless. See Appellant’s
 Br. 2–3. On this point, the Veterans Court simply ex-
 plained that Mr. Garland had “attributed his kidney condi-
 tion to rhabdomyolysis” and that because “service
 connection for rhabdomyolysis has yet to be established,
 any error in the Board’s failure to consider [the kidney con-
 dition] is harmless.” Garland, 2020 WL 6324737, at *2. In
 making this determination, the Veterans Court merely
 considered the facts and applied the relevant law to those
 facts. Accordingly, our jurisdictional statute precludes ap-
 pellate review of this issue. 38 U.S.C. § 7292(d)(2); see



     2    The Veterans Court further found that Mr. Gar-
 land took “no action” “to fill out the formal application for
 service connection to formally initiate the rhabdomyolysis
 claim referred by the Board.” Garland, 2020 WL 6324737,
 at *2. According to the government, Mr. Garland remains
 eligible to file a formal application with the RO for compen-
 sation for rhabdomyolysis. See Appellee’s Br. 9.
Case: 21-1727      Document: 18     Page: 5   Filed: 12/09/2021




 GARLAND     v. MCDONOUGH                                   5



 Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir.
 2007) (explaining that § 7292(d)(2) “prevents us from re-
 viewing [claimant’s] contentions regarding actual preju-
 dice”).
                        CONCLUSION
     We have considered Mr. Garland’s remaining argu-
 ments but find them unpersuasive. For the foregoing rea-
 sons, we dismiss this appeal for lack of jurisdiction.
                        DISMISSED
                            COSTS
 No costs.